UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 25, 2012 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Commonwealth of Virginia 1-6383 54-0850433 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 333 E. Franklin St., Richmond, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (804) 649-6000 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01Completion of Acquisition or Disposition of Assets On June 25, 2012, Media General, Inc. (the Company) completed the previously announced sale of all of its newspapers, with the exception of its group of newspapers in and around Tampa, Florida, to World Media Enterprises Inc. (World Media, a subsidiary of Berkshire Hathaway, Inc.) for $142 million in cash subject to adjustment for working capital and other items.The Company retained the previously frozen pension assets and liabilities and post-retirement obligations related to employees of the businesses that were sold. The newspapers purchased by World Media include 63 daily and weekly titles in Virginia, North Carolina, South Carolina and Alabama. The foregoing description of the disposition does not purport to be complete and is qualified in its entirety by reference to the full text of the Asset Purchase Agreement, as amended.The Asset Purchase Agreement was filed as Exhibit 10.1 to the Current Report on Form 8-K filed on May 18, 2012 and is incorporated by reference herein.Amendment No. 1 to Asset Purchase Agreement is filed as Exhibit 10.1 to this Current Report on Form 8-K, and is incorporated by reference herein. The Company expects to record an after-tax loss on the sale of newspapers to World Media in the range of $105-115 million in the second quarter of 2012.After transaction fees and the repayment of funds drawn on the revolving credit facility,the Company intends to use the net proceeds from the newspaper sale to offer to repay on a pro rata basis the existing senior secured notes and its term loan at par with no prepayment penalty. Item 9.01Financial Statements and Exhibits. (b)Pro Forma Financial Information The following unaudited pro forma condensed consolidated financial statements and notes thereto are included below: unaudited pro forma balance sheet as of March25, 2012 and unaudited pro forma statements of operations for the three months ended March25, 2012 and March 27, 2011 and for the fiscal years ended December25, 2011,December26, 2010 and December27, 2009. The unaudited pro forma condensed consolidated balance sheet as of March 25, 2012 is based on the Company’s balance sheet as of March 25, 2012, after giving effect the sale transaction as if it had occurred as of March 25, 2012.The unaudited pro forma condensed consolidated statements of operations for the three months ended March 25, 2012 and March 27, 2011, and for the fiscal years ended December25, 2011,December26, 2010 and December27, 2009, give effect to the transaction as if it occurred on December 29, 2008.In the second quarter, the Company’s Production Services business ceased operations, and the Company sold the assets of DealTaker.com to a private buyer for a nominal amount.The Company is also in discussions with prospective buyers for its Tampa print properties and associated websites, a sale of these properties is considered probable.These businesses are collectively shown as “other properties to be divested” for each period presented and will be reflected as discontinued operations in the second quarter Form 10-Q. In order to derive the pro forma financial information, the historical results of the Company have been adjusted to eliminate the assets, liabilities, and results of operations of the newspapers sold to World Media, as well as the Tampa print properties and related websites, DealTaker.com, and the Company’s Productions Services business, all which have historically been consolidated by the Company. Pro forma adjustments are described in the notes to the unaudited condensed consolidated pro forma consolidated financial statements. 1 The unaudited pro forma financial statements have been provided for information purposes only and do not purport to be indicative of what would have occurred had the disposition actually been made as of such dates, nor are they indicative of results which may occur in the future.For example, the unaudited pro forma financial statements do not reflect the Company’s intentions to reduce its corporate overhead by 35%-40%.It also does not reflect its new capital structure following a refinancing of bank debt in May 2012.The unaudited pro forma financial statements should be read in conjunction with the historical financial statements of the Company included in its Annual Report on Form 10-K for the year ended December 25, 2011 and its Quarterly Report on Form 10-Q for the quarter ended March 25, 2012. 2 Media General, Inc. Pro Forma Condensed Consolidated Balance Sheet (Unaudited, in thousands) As of March 25, 2012 Historical Adjustments for Properties Sold to World Media (1a) Adjustments for Other Properties to be Divested (1f) Pro Forma ASSETS Current assets: Cash and cash equivalents $ $ ) $
